DISMISS; and Opinion Filed February 6, 2019.




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-19-00085-CR
                                       No. 05-19-00086-CR
                                       No. 05-19-00087-CR
                                DONNELL SLEDGE, Appellant
                                           V.
                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
               Trial Court Cause Nos. F17-56046-I, F17-56047-I & F17-56048-I

                              MEMORANDUM OPINION
                         Before Justices Whitehill, Molberg, and Reichek
                                   Opinion by Justice Molberg
       Donnell Sledge appeals his convictions for unlawful possession of a firearm by a felon,

manufacture or delivery of 4 grams or more but less than 200 grams of cocaine, and manufacture

or delivery of 4 grams or more but less than 200 grams of heroin. After reviewing appellant’s

January 15, 2019 notices of appeal, we questioned whether we had jurisdiction and asked the

parties to file letter briefs addressing the issue. One week later, the clerk’s records were filed.

       The clerk’s records show appellant was convicted of all three offenses on July 20, 2018.

Five days later, appellant filed motions for new trial that the trial court granted. If a trial court

grants a motion for new trial, it restores the case to its position before the former trial. See TEX.

R. APP. P. 21.9. Because the trial court granted appellant’s motions for new trial, there are no
convictions to be appealed. See Waller v. State, 931 S.W.2d 640, 643-44 (Tex. App.—Dallas

1996, no pet.).

       Accordingly, we dismiss these appeals for want of jurisdiction.




                                                 /Ken Molberg/
                                                 KEN MOLBERG
                                                 JUSTICE



Do Not Publish
TEX. R. APP. P. 47.2(b)

190085F.U05




                                              –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 DONNELL SLEDGE, Appellant                         On Appeal from the Criminal District Court
                                                   No. 2, Dallas County, Texas
 No. 05-19-00085-CR         V.                     Trial Court Cause No. F17-56046-I.
                                                   Opinion delivered by Justice Molberg,
 THE STATE OF TEXAS, Appellee                      Justices Whitehill and Reichek
                                                   participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 6th day of February, 2019.




                                             –3–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 DONNELL SLEDGE, Appellant                         On Appeal from the Criminal District Court
                                                   No. 2, Dallas County, Texas
 No. 05-19-00086-CR         V.                     Trial Court Cause No. F17-56047-I.
                                                   Opinion delivered by Justice Molberg,
 THE STATE OF TEXAS, Appellee                      Justices Whitehill and Reichek
                                                   participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 6th day of February, 2019.




                                             –4–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 DONNELL SLEDGE, Appellant                         On Appeal from the Criminal District Court
                                                   No. 2, Dallas County, Texas
 No. 05-19-00087-CR         V.                     Trial Court Cause No. F17-56048-I.
                                                   Opinion delivered by Justice Molberg,
 THE STATE OF TEXAS, Appellee                      Justices Whitehill and Reichek
                                                   participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 6th day of February, 2019.




                                             –5–